DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 05/04/2021.
Claims 4, 11 and 15-20 have been cancelled. 
Claim 21 has been added.
Claims 1-3, 5-10, 12-14 and 21 are pending in this action and are allowed.

Information Disclosure Statement

The references listed in the information disclosure statement (IDS) submitted on 02/19/2021 have been considered except that/those which has/have been crossed-out for lack of proper documentation, i. e., no month and year of publication is provided.

Prior Art Consideration

1. 	(US 2018/0332434 A1), published to Kulkarni et al., Nov. 15, 2018, discloses --- a plurality of leaf node devices, including some with associated sensor tags, each leaf node device associated with at least one corresponding asset, a processing engine 
located on a cloud server remote from the plurality of leaf node devices; and at least gateway node device for collecting data relating to at least one leaf node device, wherein the location processing engine processes information relayed by the gateway node device to facilitate determination of the location or condition of an asset.  An asset may be a human or other physical article associated with a leaf node or reader node, that BLE-enabled device also being called the asset tag.  The asset tag is physically present inside or attached to the asset.  To track an asset is to track the attached asset tag (see par. 0021).
network 18 may also include a "mesh network" or a "mesh sensor network." A mesh network is a self-organizing networks built from plural nodes that may spontaneously create an impromptu network, assemble the network themselves, dynamically adapt to device failure and degradation, manage movement of nodes, and react to changes in task and network requirements.  The plural nodes are reconfigurable smart sensor nodes that are self-aware, self-reconfigurable and autonomous (see par. 0111).

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 2, on line 1, change “wherein detecting” into --- wherein the detecting ---.
In claim 3, on line 1, change “wherein detecting” into --- wherein the detecting ---.

Allowable Subject Matter

s 1-3, 5-10, 12-14 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest a communication system and method for issuing an alert related to a condition detected in a building as defied particularly, in claims 1 and 8, and further argued by applicant (see Remarks, pages 9-10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        5/14/2021